    Case 2:21-cv-01236-KSH Document 2 Filed 02/03/21 Page 1 of 2 PageID: 9




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

JOSEPH KAPLAN,                                  :
                                                :        Civ. No. 21-1236 (KSH)
                 Petitioner,                    :
                                                :
          v.                                    :
                                                :        MEMORANDUM AND ORDER
UNITED STATES OF AMERICA,                       :
                                                :
                 Respondent.                    :
                                                :

          Pro se petitioner, Joseph Kaplan seeks to file a motion to vacate, set aside or correct his

sentence pursuant 28 U.S.C. § 2255. Local Civil Rule 81.2 provides:

                 Unless prepared by counsel, . . . motions under 28 U.S.C. §2255
                 shall be in writing (legibly handwritten in ink or typewritten), signed
                 by the petitioner or movant, on forms supplied by the Clerk.

L. Civ. R. 81.2(a). Petitioner did not use the updated form supplied by the Clerk for section 2255

motions, i.e., AO243 (modified): DNJ-Habeas-004 (Rev. 01-2014).

          Therefore, IT IS this 3rd day of February, 2021,

          ORDERED that the Clerk of the Court shall administratively terminate this case; petitioner

is informed that administrative termination is not a “dismissal” for purposes of the statute of

limitations, and that if the case is reopened, it is not subject to the statute of limitations time bar if

it was originally filed timely, see Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265, 275 (3d

Cir. 2013) (distinguishing administrative terminations from dismissals); Jenkins v. Superintendent

of Laurel Highlands, 705 F.3d 80, 84 n.2 (3d Cir. 2013) (describing prisoner mailbox rule

generally); Dasilva v. Sheriff's Dep’t., 413 F. App’x 498, 502 (3rd Cir. 2011) (“[The] statute of

limitations is met when a [motion] is submitted to the clerk before the statute runs ….”); and it is

further
    Case 2:21-cv-01236-KSH Document 2 Filed 02/03/21 Page 2 of 2 PageID: 10




        ORDERED that the Clerk's service of the blank section 2255 form shall not be construed

as this Court’s finding that the motion is or is not timely, or that petitioner's claims are or are not

procedurally defaulted; and it is further

        ORDERED that if petitioner wishes to reopen this case, he shall so notify the Court, in a

writing addressed to the Clerk of the Court, Martin Luther King Building & U.S. Courthouse, 50

Walnut Street, Newark, NJ 07102, within thirty (30) days of the date of entry of this memorandum

and order; petitioner’s writing shall include a complete, signed habeas petition on the appropriate

updated form supplied by the Clerk; and it is further

        ORDERED that upon receipt of a writing from petitioner stating that he wishes to reopen

this case, and a complete, signed § 2255 motion, the Clerk of the Court will be directed to reopen

this case; and it is finally

        ORDERED that the Clerk of the Court shall serve a copy of this memorandum and order

and a blank section 2255 form - AO243 (modified): DNJ-Habeas-004 (Rev. 01-2014) upon

petitioner by regular U.S. mail.



                                                               s/ Katharine S. Hayden
                                                               KATHARINE S. HAYDEN
                                                               United States District Judge




                                                  2
